Foley, S.
This is an appeal by the executrix of the above-named decedent from the report of the appraiser and the order fixing tax entered thereon on June 2, 1930. The ground of appeal is that a tax was improperly assessed against Viola Roth on the sum of $100,000, the proceeds of four policies of insurance on the life of the decedent. The policies were payable to the estate of decedent. By paragraph 4 of decedent’s will, the widow, Viola Roth, was to receive the policies of insurance and whatever sum necessary to make up $100,000. The appeal is denied. It is evident that the proceeds of the insurance policies passed as a part of the decedent’s estate and Viola Roth received the $100,000 by the provisions of the will and not as a beneficiary named in the policies. The transfer is, therefore, taxable. (Matter of Knoedler, 140 N. Y. 377; Matter of Haedrich, 134 Misc. 741.)
Submit order on notice in accordance with this decision.